Exhibit 10.1

 

DECKERS OUTDOOR CORPORATION

 

RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER

2006 EQUITY INCENTIVE PLAN

 

LEVEL III AWARD

 

Name of Grantee:

 

Grant Date:

 

Threshold Number of Units:

 

Target Number of Units:

 

Maximum Number of Units:

 

In order to promote Grantee’s long-term commitment to Deckers Outdoor
Corporation (the “Company”), to compensate Grantee for the Company’s performance
measured on a long-term basis and to provide an incentive for Grantee to remain
a Service Provider (as defined below) of the Company and to exert added effort
towards its growth and success, the Company hereby grants an award (the “Award”)
of restricted stock units (the “Restricted Stock Units”) for the Maximum Number
of Units (as listed above).

 

Each Restricted Stock Unit represents the right to receive one share of the
Company’s Common Stock, $0.01 par value per share (the “Common Stock”), subject
to certain restrictions and on the terms and conditions contained in this Award
and the Deckers Outdoor Corporation 2006 Equity Incentive Plan (the “Plan”). 
Any terms not defined herein shall have the meaning set forth in the Plan.  The
Threshold Number of Units (as listed above) is the minimum number of Restricted
Stock Units to be settled in the event that the Company meets the threshold
Performance Criteria as described in this Award.  The Maximum Number of Units
(as listed above) is the total number of Restricted Stock Units to be settled as
described in this Award.

 

1.             Rights of the Grantee with Respect to the Restricted Stock Units.

 

(a)           No Stockholder Rights.  The Grantee shall have no rights as a
stockholder of the Company until shares of Common Stock are actually issued to
and held of record by the Grantee.  The rights of Grantee with respect to the
Restricted Stock Units shall remain forfeitable at all times prior to the date
on which such rights become vested, and the restrictions with respect to the
Restricted Stock Units lapse, in accordance with Sections 2, 3 or 4 below.

 

--------------------------------------------------------------------------------


 

(b)           Additional Restricted Stock Units.  As long as Grantee holds
Restricted Stock Units granted pursuant to this Award, the Company shall credit
to Grantee, on each date that the Company pays a cash dividend to holders of
Common Stock generally, an additional number of Restricted Stock Units
(“Additional Restricted Stock Units”) equal to the total number of whole
Restricted Stock Units and Additional Restricted Stock Units previously credited
to Grantee under this Award multiplied by the dollar amount of the cash dividend
paid per share of Common Stock by the Company on such date, divided by the Fair
Market Value of a share of Common Stock on such date.  Any fractional Restricted
Stock Unit resulting from such calculation shall be included in the Additional
Restricted Stock Units.  A report showing the number of Additional Restricted
Stock Units so credited shall be sent to Grantee periodically, as determined by
the Company.  The Additional Restricted Stock Units so credited shall be subject
to the same terms and conditions as the Restricted Stock Units to which such
Additional Restricted Stock Units relate and the Additional Restricted Stock
Units shall be forfeited in the event that the Restricted Stock Units with
respect to which such Additional Restricted Stock Units were credited are
forfeited.

 

(c)           Conversion of Restricted Stock Units; Issuance of Common Stock. 
No shares of Common Stock shall be issued to Grantee prior to the date on which
the Restricted Stock Units vest, and the restrictions with respect to the
Restricted Stock Units lapse, in accordance with Sections 2, 3, or 4 below. 
Neither this Section 1(c) nor any action taken pursuant to or in accordance with
this Section 1(c) shall be construed to create a trust of any kind.  As soon as
practical and in all events within 10 business days after any Restricted Stock
Units vest pursuant to Sections 2, 3 or 4 below, the Company shall promptly
cause to be issued an equivalent number of shares of Common Stock, registered in
Grantee’s name or in the name of Grantee’s legal representatives, beneficiaries
or heirs, as the case may be, in payment of such vested whole Restricted Stock
Units and any Additional Restricted Stock Units.  Such payment shall be subject
to the tax withholding provisions of Section 7, and shall be in complete
satisfaction of such vested Restricted Stock Units.  The value of any fractional
Restricted Stock Unit shall be paid in cash at the time certificates are
delivered to Grantee in payment of the Restricted Stock Units and any Additional
Restricted Stock Units.

 

2.             Vesting.

 

(a)           The Restricted Stock Units shall vest, and the right to receive
shares of Common Stock pursuant to the Restricted Stock Units shall be based
upon the achievement by the Company of the performance criteria as set forth on
Exhibit A (“Performance Criteria”), provided that the Grantee shall have
provided Continuous Service to the Company through December 31, 2014.  Within 30
business days following the date of the Committee’s final determination of the
achievement of the Performance Criteria, the Company shall deliver to the
Grantee one share for each Restricted Stock Unit in which Grantee becomes
entitled as described herein and such Restricted Stock Unit shall terminate. 
Except as expressly set forth herein, no additional Restricted Stock Units shall
vest after the date of termination of Grantee’s “Continuous Service” (as defined
below).

 

(b)           As used herein, the term “Continuous Service” means (i) employment
by either the Company or any parent or subsidiary corporation of the Company, or
by any successor entity following a Change in Control, which is uninterrupted
except for vacations, illness, or leaves of absence which are approved in
writing by the Company or any of such other employer corporations, if
applicable, or (ii) service as a member of the Board of Directors of the Company
until Grantee resigns, is removed from office, or Grantee’s term of office
expires and he or she is not reelected.  The Grantee’s Continuous Service shall
not terminate merely because of a change in the

 

2

--------------------------------------------------------------------------------


 

capacity in which the Grantee renders service to the Company or a corporation or
subsidiary corporation described in clause (i) above.  For example, a change in
the Grantee’s status from an employee to a Non-Employee Director will not
constitute an interruption of the Grantee’s Continuous Service, provided there
is no interruption in the Grantee’s performance of such services. 
Notwithstanding the foregoing, for any employee of a subsidiary of the Company
located outside the United States, such employee’s Continuous Service shall be
deemed terminated upon the commencement of such employee’s “garden leave
period,” “notice period,” or other similar period where such employee is being
compensated by such subsidiary but not actively providing service to such
subsidiary.

 

3.             Forfeiture or Early Vesting Upon Termination of Employment.

 

(a)           Termination of Employment Generally.  If, prior to vesting of the
Restricted Stock Units pursuant to Section 2 or 4, Grantee ceases to provide
Continuous Service to the Company, for any reason (voluntary or involuntary)
other than death, Disability (as defined in the Plan), or Retirement (as defined
below), then Grantee’s rights to any of the Restricted Stock Units shall be
immediately and irrevocably forfeited, including the right to receive any
Additional Restricted Stock Units.

 

(b)           Death; Disability or Retirement.

 

(i)            If Grantee’s Continuous Service ceases due to Grantee’s death,
Disability (as defined in the Plan) or Retirement (as defined in
Section 4(c)(v) below), then a Pro-Rata Portion (as defined in
Section 4(c)(iv) below) of the Restricted Stock Units shall vest effective as of
December 31, 2014, subject to achievement of the Performance Criteria.  Within
30 business days following the date of the Committee’s final determination of
the achievement of the Performance Criteria, the Company shall deliver to the
Grantee (or his/her estate in the event of death) one share for each Restricted
Stock Unit in which Grantee becomes entitled as described herein and such
Restricted Stock Unit shall terminate.  No transfer by will or the applicable
laws of descent and distribution of any Restricted Stock Units that vest by
reason of Grantee’s death shall be effective to bind the Company unless the
Committee shall have been furnished with written notice of such transfer and a
copy of the will or such other evidence as the Committee may deem necessary to
establish the validity of the transfer.

 

(ii)           By way of example only, if (i) Grantee’s Continuous Service
terminates as a result of death or Disability as of March 15, 2012, and (ii) the
Company’s performance for the 12-month period ending December 31, 2014, is $XX
Billion in revenue and $XXX EPS, such that XXX% of the Target Number of Units,
or XXX Units, are eligible for vesting, then Grantee (or Grantee’s estate) will
vest his Pro-Rata Portion of the XXX Units, or XXX Units.

 

(iii)          As an additional example only, if (i) Grantee’s Continuous
Service ceases due to Grantee’s Retirement as of September 30, 2011, and
(ii) the Company’s performance for the 12-month period ending December 31, 2014,
is $XXX Billion in revenue and $XXX EPS, such that XX% of the Target Number of
Units, or XXX Units, are eligible for vesting, then Grantee will vest his
Pro-Rata Portion of the XXX Units, or XXX Units.

 

3

--------------------------------------------------------------------------------


 

4.             Vesting Upon Change in Control.

 

(a)           Notwithstanding Section 2 above, if Grantee holds Restrictive
Stock Units at the time a Change in Control occurs, and either (i) the Change in
Control is not approved by a majority of the Continuing Directors (as defined
below), or (ii) the acquiring or successor entity (or parent thereof) does not
agree to provide for the continuance or assumption of this Agreement or the
substitution for this Agreement of a new agreement of comparable value covering
shares of a successor corporation (“New Incentives”), then the Target Number of
Units shall become immediately and unconditionally vested effective immediately
prior to and condition upon the consummation of such Change of Control,
regardless of the Performance Criteria, and the Company shall deliver to Grantee
one share of Common Stock for each of the Target Number of Units and the
Restricted Stock Units shall terminate.

 

(b)           Notwithstanding Section 4(a) above, if pursuant to a Change in
Control approved by a majority of the Continuing Directors, the acquiring or
successor entity (or parent thereof) provides for the continuance or assumption
of this Agreement or the substitution for this Agreement of a new agreement of
comparable value covering New Incentives, then vesting of the Restricted Stock
Units shall not accelerate in connection with such Change in Control to the
extent this Agreement is continued, assumed or substituted for New Incentives;
provided, however,

 

(i)            if Grantee’s Continuous Service is terminated without Cause or
pursuant to a Constructive Termination (as defined below) within 12 months
following such Change in Control, the Target Number of Units or New Incentives
shall vest effective upon such termination, regardless of the Performance
Criteria; or

 

(ii)           if, following a Change of Control, Grantee shall have provided
Continuous Service through December 31, 2014, then the Target Number of Units or
New Incentives shall vest effective December 31, 2014, regardless of the
Performance Criteria.

 

(c)           For purposes of this Agreement, the following terms shall have the
meanings set forth below:

 

(i)            “Cause” means, with respect to a Grantee’s Continuous Service,
the termination by the Company of such Continuous Service for any of the
following reasons: (a) The continued, unreasonable refusal or omission by the
Grantee to perform any material duties required of him by the Company if such
duties are consistent with duties customary for the position held with the
Company; (b) Any material act or omission by the Grantee involving malfeasance
or gross negligence in the performance of Grantee’s duties to, or material
deviation from any of the policies or directives of, the Company; (c) Conduct on
the part of Grantee which constitutes the breach of any statutory or common law
duty of loyalty to the Company; including the unauthorized disclosure of
material confidential information or trade secrets of the Company; or (d) any
illegal act by Grantee which materially and adversely affects the business of
the Company or any felony committed by Grantee, as evidenced by conviction
thereof, provided that the Company may suspend Grantee with pay while any
allegation of such illegal or felonious act is investigated.  In the event that
the Grantee is a party to an employment agreement or other similar agreement
with the Company or any Affiliate that defines a termination on account of
“Cause” (or a term having similar meaning), such definition shall apply as the
definition of a termination on account of “Cause” for purposes hereof, but only
to the extent that such definition provides the Grantee with greater rights.  A
termination on account of

 

4

--------------------------------------------------------------------------------


 

Cause shall be communicated by written notice to the Grantee, and shall be
deemed to occur on the date such notice is delivered to the Grantee.

 

(ii)           “Constructive Termination” shall mean a termination of employment
by Grantee within sixty (60) days following the occurrence of any one or more of
the following events without the Grantee’s written consent (i) any reduction in
position, title, overall responsibilities, level of authority, level of
reporting, base compensation, annual incentive compensation opportunity,
aggregate employee benefits or (ii) a request that Grantee’s location of
employment be relocated by more than fifty (50) miles.  In the event that the
Grantee is a party to an employment agreement or other similar agreement with
the Company or any Affiliate (or a successor entity) that defines a termination
on account of “Constructive Termination,” “Good Reason” or “Breach of Agreement”
(or a term having a similar meaning), such definition shall apply as the
definition of “Constructive Termination” for purposes hereof in lieu of the
foregoing, but only to the extent that such definition provides the Grantee with
greater rights.  A Constructive Termination shall be communicated by written
notice to the Committee, and shall be deemed to occur on the date such notice is
delivered to the Committee, unless the circumstances giving rise to the
Constructive Termination are cured within five (5) days of such notice.

 

(iii)          “Continuing Director” means any member of the Board of Directors
of the Company who was a member of the Board prior to the adoption of the Plan,
and any person who is subsequently elected to the Board if such person is
recommended or approved by a majority of the Continuing Directors.

 

(iv)          “Pro-Rata Portion” shall be determined based (A) multiplying the
Restricted Stock Units to be awarded to Grantee if Grantee had worked through
December 31, 2014 (as listed on Exhibit A), by (B) a fraction, the numerator of
which is the number of full months of Grantee’s Continuous Service from
January 1, 2011, until the date of such Disability, death or Retirement, as the
case may be, and the denominator of which is 48.

 

(v)           “Retirement” means normal retirement at age sixty-two (62).

 

5.             Restriction on Transfer.  The Restricted Stock Units and any
rights under this Award may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of by Grantee otherwise than by will or by
the laws of descent and distribution, and any such purported sale, assignment,
transfer, pledge, hypothecation or other disposition shall be void and
unenforceable against the Company.  Notwithstanding the foregoing, Grantee may,
in the manner established by the Committee, designate a beneficiary or
beneficiaries to exercise the rights of Grantee and receive any property
distributable with respect to the Restricted Stock Units upon the death of
Grantee.

 

6.             Adjustments to Restricted Stock Units.  Upon or in contemplation
of any reclassification, recapitalization, stock split, reverse stock split or
stock dividend; any merger, combination, consolidation or other reorganization;
any split-up, spin-off, or similar extraordinary dividend distribution in
respect of the Common Stock (whether in the form of securities or property); any
exchange of Common Stock or other securities of the Company, or any similar,
unusual or extraordinary corporate transaction in respect of the Common Stock;
or a sale of substantially all the assets of the Company as an entirety; then
the Company shall, in such manner, make appropriate adjustments in the number of
Restricted Stock Units subject to this Agreement and the number and kind of
securities that may be issued in respect of such Units, as provided in
Section 15 of the Plan.

 

5

--------------------------------------------------------------------------------


 

7.                                       Income Tax Matters.

 

(a)                                  In order to comply with all applicable
federal or state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that all applicable federal or state
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of Grantee, are withheld or collected from Grantee.

 

(b)                                 The Company shall reasonably determine the
amount of any federal, state, local or other income, employment, or other taxes
which the Company or any of its affiliates may reasonably be obligated to
withhold with respect to the grant, vesting, or other event with respect to the
Restricted Stock Units.  The Company may, in its sole discretion, withhold a
sufficient number of shares of Common Stock in connection with the vesting of
the Restricted Stock Units at the Fair Market Value (as defined in the Plan) of
the Common Stock (determined as of the date of measurement of the amount of
income subject to such withholding) to satisfy the minimum amount of any such
withholding obligations that arise with respect to the vesting of such
Restricted Stock Units.  The Company may take such action(s) without notice to
the Grantee, and the Grantee shall have no discretion as to the satisfaction of
tax withholding obligations in such manner.  If, however, any withholding event
occurs with respect to the Restricted Stock Units other than upon the vesting of
such Units, or if the Company for any reason does not satisfy the withholding
obligations with respect to the vesting of the Units as provided above in this
Section 7(b), the Company shall be entitled to require a cash payment by or on
behalf of the Grantee and/or to deduct from other compensation payable to the
Grantee the minimum amount of any such withholding obligations.

 

(c)                                  The Restricted Stock Unit Award evidenced
by this Agreement, and the issuance of shares of Common Stock to the Grantee in
settlement of vested Units, is intended to be taxed under the provisions of
Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”), and is
not intended to provide and does not provide for the deferral of compensation
within the meaning of Section 409A(d) of the Code.  Therefore, the Company
intends to report as includible in the Grantee’s gross income for any taxable
year an amount equal to the Fair Market Value of the shares of Common Stock
covered by the Units that vest (if any) during such taxable year, determined as
of the date such Units vest.  In furtherance of this intended tax treatment, all
vested Units shall be automatically settled and payment to the Grantee shall be
made as provided in Section 1(c) hereof, but in no event later than March 15th
of the year following the calendar year in which such Units vest.  The Grantee
shall have no power to affect the timing of such settlement or payment.  The
Company reserves the right to amend this Agreement, without the Grantee’s
consent, to the extent it reasonably determines from time to time that such
amendment is necessary in order to achieve the purposes of this Section.

 

8.                                       Compliance with Laws.  The Award and
the offer, issuance and delivery of securities under this Agreement are subject
to compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities laws) and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith.  The Grantee will, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all applicable legal requirements.  The
Company will cause such action to be taken, and such filings to be made, so that
the grant hereunder shall comply with the rules of the Nasdaq Stock Market or
the principal stock exchange on which shares of the Company’s Common Stock are
then listed for trading.

 

6

--------------------------------------------------------------------------------


 

9.                                       No Agreement to Employ. Nothing in this
Agreement shall affect any right with respect to continuance of employment by
the Company or any of its subsidiaries.  The right of the Company or any of its
subsidiaries to terminate at will the Grantee’s employment at any time (whether
by dismissal, discharge or otherwise), with or without cause, is specifically
reserved, subject to any other written employment agreement to which the Company
and Grantee may be a party.

 

10.                                 Entire Agreement.  This Agreement and the
Plan constitute the entire agreement between the parties with respect to the
subject matter hereof and supersede all prior or contemporaneous written or oral
agreements and understandings of the parties, either express or implied.

 

11.                                 Conflict of Provisions.  The terms contained
in the Plan are incorporated into and made a part of this Agreement and this
Agreement shall be governed by and construed in accordance with the Plan.  In
the event of any actual or alleged conflict between the provisions of the Plan
and the provisions of this Agreement, the provisions of the Plan shall be
controlling and determinative.

 

12.                                 Assignment.  Grantee shall have no right,
without the prior written consent of the Company, to (i) sell, assign, mortgage,
pledge or otherwise transfer any interest or right created hereby, or
(ii) delegate his or her duties or obligations under this Agreement.  This
Agreement is made solely for the benefit of the parties hereto, and no other
person, partnership, association or corporation shall acquire or have any right
under or by virtue of this Agreement.

 

13.                                 “Market Stand-Off” Agreement.  Grantee
agrees that, if requested by the Company or the managing underwriter of any
proposed public offering of the Company’s securities (including any acquisition
transaction where Company securities will be used as all or part of the purchase
price), Grantee will not sell or otherwise transfer or dispose of any shares of
Common Stock held by Grantee without the prior written consent of the Company or
such underwriter, as the case may be, during such period of time, not to exceed
180 days following the effective date of the registration statement filed by the
Company with respect to such offering, as the Company or the underwriter may
specify.

 

14.                                 Severability.  Should any provision or
portion of this Agreement be held to be unenforceable or invalid for any reason,
the remaining provisions and portions of this Agreement shall be unaffected by
such holding.

 

15.                                 Notices.  All notices, requests, demands and
other communications required or permitted under this Agreement shall be in
writing and shall be deemed to have been duly given and effective (i) when
delivered by hand, (ii) when otherwise delivered against receipt therefor, or
(iii) three (3) business days after being mailed if sent by registered or
certified mail, postage prepaid, return receipt requested.  Any notice shall be
addressed to the parties as follows or at such other address as a party may
designate by notice given to the other party in the manner set forth herein:

 

(a)                                  if to the Company:

 

Deckers Outdoor Corporation

495-A South Fairview Avenue

Goleta, California 93117

Attention:  Chief Financial Officer

 

7

--------------------------------------------------------------------------------


 

(b)                                 if to the Grantee, at the address shown on
the signature page of this Agreement or at his most recent address as shown in
the employment or stock records of the Company.

 

16.                                 Applicable Law.  This Agreement shall be
construed in accordance with the laws of the State of California without
reference to choice of law principles, as to all matters, including, but not
limited to, matters of validity, construction, effect or performance.

 

17.                                 Number and Gender.  Where the context
requires, the singular shall include the plural, the plural shall include the
singular, and any gender shall include all other genders.

 

18.                                 Section Headings.  The section headings of,
and titles of paragraphs and subparagraphs contained in, this Agreement are for
the purpose of convenience only, and they neither form a part of this Agreement
nor are they to be used in the construction or interpretation thereof.

 

19.                                 Modifications.  This Agreement may not be
amended, modified or changed (in whole or in part), except by a written
agreement expressly referring to this Agreement, which agreement is executed by
both of the parties hereto.  Notwithstanding the foregoing, amendments made
pursuant to Section 7(b) hereof may be effectuated solely by the Company.

 

20.                                 Waiver.  Neither the failure nor any delay
on the part of a party to exercise any right, remedy, power or privilege under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege preclude any other or
further exercise of the same or of any right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence.  No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

 

21.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, all of which taken together shall
constitute one agreement and any party hereto may execute this Agreement by
signing any such counterpart.  This Agreement shall be binding upon Grantee and
the Company at such time as the Agreement, in counterpart or otherwise, is
executed by Grantee and the Company.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Award Agreement as of the date first above written.

 

THE COMPANY:

 

GRANTEE:

 

 

 

DECKERS OUTDOOR CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------